PER CURIAM.
This action is upon a promissory note. The defense was that defendant executed the note when only 20 years of age. It appears from the record that the action was commenced nearly six years after defendant became of age, and that defendant never did anything after becoming of age to disaffirm the contract. Appellant claims that the minor, within a reasonable time after becoming of age,' should have disaffirmed the contract, and, if he did not so dis-affirm by some specific act, he ratified by implication. The question here involved is controlled by the decision in the case of Nichols & Shepard Co. v. Snyder, supra, page 502.
Judgment affirmed.